DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Regarding claim 1, 15, 18, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the concept of claim limitation of “a computing network vulnerability database configured to store first data associated with computing network vulnerabilities; a computing network regulation database configured to store second data associated with internal and external computing network regulations; and a computer platform in distributed network communication with the computing network vulnerability and computing network regulation databases and including a memory and at least
one computing processor in communication with the memory, wherein the memory stores first
instructions executable by the at least one processor, and configured to: receive user inputs that define parameters for designing a computing network architecture, access the computing network vulnerability database and determine, by artificial intelligence (AI) processing including machine learning (ML), a portion of the first data associated with computing network vulnerabilities responsive to the user inputs;
access the computing network regulation database and determine, by AI processing including ML, a portion of the second data associated with internal and external computing network regulations responsive to the user inputs, and generate, by AI processing including ML, a computing network architecture diagram based on (7) the user inputs, (#7) the portion of the first data associated with the
computing network vulnerabilities, and (7/7) the portion of the second data associated the internal and external computing network regulations.”

As to the art of record, Mindi et al. reference discloses the concept of a system to assess the cyber security risks of a computer network. However, Mindi et al. does not teach with respect to the entire or combination claim limitation stated as above.
As to the art of record, Levy et al. reference discloses the concept of a system generate a graphical model for cyber security analysis in enterprise networks. However, Levy et al. does not teach with respect to the entire or combination claim limitation stated as above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CAI Y CHEN/Primary Examiner, Art Unit 2425